Title: Comments and Motion in re Henry Laurens, [19 September] 1782
From: Thomson, Charles
To: 


[19 September 1782]
Mr Madison arose and informed the house that since the passing the resolutions of the 17th, he had come to the knowledge of a fact, which he wished to lay before Congress and on which he meant to ground a motion; and as it did not admit of delay, the vessel that would carry those resolutions being on the point of sailing he wished the present business might be postponed and accordingly made a motion to that effect. This being agreed to, he then proceeded to inform Congress that he had a great respect for the character of Mr Laurens and entertained a high opinion of his abilities and integrity, and had therefore given his hearty concurrence and assent to the resolutions which passed on the 17th. But that since that time he had come to the knowledge of some matters, which induced him to think it would not be proper, at least, for the present, to forward those resolutions or so much of them as respected Mr Laurens. He would now state those matters to Congress, that they might judge. He had, he said, in his hand a pamphlet printed in London entitled “Parliamentary Register,” and containing an account of the debates in the House of Commons from the month of Nov. 1781, to the latter end of Janry, 1782, among which were debates on a petition to that house from H. Laurens, a prisoner in the Tower, and that the petition was printed at full length. He then read the debates and the petition; and then observed that though the evidence was not such as would, in a Court of Law, be sufficient to prove that Mr. Laurens had signed and presented such a petition, yet coming from such authority and with such concurring circumstances, it was sufficient to raise doubts in this house, and a strong suspicion that it was genuine. That if Mr Laurens did actually sign and present such a petition; he had thereby wounded the honor and dignity of the United States in such a manner that he was no longer fit to be entrusted with the character of a public minister, much less to be solicited to continue his services as the negotiator of a peace. He would not undertake to say positively that the petition was genuine, though he must confess that he could not altogether withhold his belief of its authenticity. He repeated again the assurances of his respect and regard for the man, his willingness to draw a veil over this part of his conduct, and to bury it forever in oblivion, but standing in the place he did, and feeling as he did for the honor & dignity of his country, he could not, consistent with his duty, forbear to move. “That the resolution of the 17th day of Sept., 1782, informing Mr Laurens that his services as a minister plenipotentiary for negotiating a peace cannot be dispensed with by Congress, and so much of the other resolution of the same date as relates to Mr Laurens, be not transmitted till the farther order of Congress.” He would not give so much credit to the publication as thereon to ground a recall, his meaning was only to suspend the effects of a resolution, which he was convinced never would have passed had the matter now before the house been known to Congress. He confessed that if in fact the petition was not genuine a temporary injury would be done to Mr Laurens’ character, and in that case, as soon as the truth should appear, no man would be readier than he should be, by every act in his power, to wipe off the stain and restore his character to its ancient splendor, and therefore would wish that the resolutions of the 17th, as well as that which might now be passed, should remain secret. But when he considered on the other hand in what light the conduct of this Congress would be viewed by, and what effect it might have on the powers of Europe if a man was pressed to continue in such a high confidential trust and office who had prostrated the dignity of his Country, wounded its honour, and as far as in him lay denied its sovereignty and independence, all which must be admitted, if the petition is genuine, he trusted he would stand excused and that the house would agree to his motion.
He then repeated his motion, which was seconded by his colleague, Mr Jones.
Mr Madison spoke again, professed the purity of his motives and his regard for Mr Laurens’ character; urged the probability of the petition being genuine, and his readiness to make every allowance and excuse for Mr L’s situation, but still persisted in the opinion that the dignity, honor, and interest of the U. S. required that Congress should agree to the motion.
